Citation Nr: 0518938	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic atrial 
fibrillation.  

2.  Entitlement to an initial disability rating greater than 
10 percent for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had over 29 years of active service from February 
1943 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which granted service connection for 
glaucoma, assigning a 10 percent disability rating and denied 
service connection for atrial fibrillation.  

The veteran testified before the RO at a hearing in September 
2003.  A transcript of this hearing is associated with the 
claims folder. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's atrial fibrillation was not exhibited 
during service, within the first post service year, and is 
not otherwise related to active duty.

3.  In September 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal for an increased 
rating for glaucoma was requested.


CONCLUSIONS OF LAW

1.  Chronic atrial fibrillation was not incurred or 
aggravated in service, and it may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding an increased rating for glaucoma are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001, October 2002, December 2002, and January 2003.  Since 
these letters fully provided notice of elements (1), (2), 
(3), and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the May 2003 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although some of the notice provided to the veteran was after 
the initial rating action in November 2001, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



Analysis

The veteran contends that chronic atrial fibrillation is 
related to service.   Service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a cardiovascular disease became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



1.  Service Connection for Chronic Atrial Fibrillation

In this case, the Board finds that service connection for 
chronic atrial fibrillation is not in order.  During the 
September 2003 RO hearing the veteran testified that he first 
experienced atypical chest pain lasting 15 minutes in March 
1963.  Immediately thereafter, according to the veteran, an 
electrocardiogram (EKG) was performed which was normal.  The 
veteran also testified that subsequently, during a 1969 
examination, he was told by a military doctor that he had a 
slight heart murmur.  Finally, the veteran testified that he 
did not experience another episode of chest pain until June 
1975.  

Initially, the Board notes that VA outpatient medical records 
dated in December 1992 show a diagnosis of atrial 
fibrillation.  However, there is no evidence that the 
veteran's heart disorder was present in service or manifested 
itself within one year after completion of his military 
service, and there is no connection shown between this 
disorder and the veteran's military service.  The veteran's 
service medical records are negative for any diagnosis or 
treatment of atrial fibrillation or any other associated 
heart disorder.  While the veteran's retirement examination 
of January 1973 showed complaints of chest pain in 1951 and 
1961, the examiner noted that these complaints were 
"probably asthma."  Also, both the January 1973 retirement 
examination and a December 1968 EKG report showed a normal 
heart.  The record lacks any competent evidence connecting 
the veteran's chronic atrial fibrillation to his service.  
There is no indication that the veteran was examined in 1969 
or that he was diagnosed with a slight heart murmur.  The 
evidence of record does not support the veteran's claim that 
a doctor told him he had a heart murmur in service.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).   
Also, during the September 2003 RO hearing, the veteran 
testified that the first time he experienced atrial 
fibrillation was in June 1975, nearly 2 years after service.  

The veteran's claim for service connection implicitly 
includes the assertion that his chronic atrial fibrillation 
is related to service, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a link between his heart disorder and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's chronic atrial fibrillation is related to 
service his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the above discussed claim as there is no evidence 
linking the veteran's chronic atrial fibrillation to his 
service.  While there is a current diagnosis of chronic 
atrial fibrillation, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
negative examination performed at separation from service and 
the first suggestion of pertinent disability more than one 
year after active duty, relating the veteran's claimed 
disorder to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).

	2.  Increased Rating for Glaucoma

During the September 2003 RO hearing, the veteran, through 
his representative, indicated that he wished to withdraw his 
appeal concerning the issue of an initial disability 
evaluation greater than 10 percent for glaucoma.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2004).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Service connection for chronic atrial fibrillation is denied.

The appeal concerning entitlement to an evaluation greater 
than 10 percent for glaucoma is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


